DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in section titled “Double Patenting Rejection” with respect to claim(s) 1 and 6-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see section titled “Claim Objections”, with respect to claims 7, 9, and 13 have been fully considered and are persuasive.  The objection of claims 7, 9, and 13 has been withdrawn. 
Applicant’s arguments, see section titled “Section 112 Rejections”, with respect to claims 6-7 and 9 have been fully considered and are persuasive.  The rejection of claims 6-7 and 9 has been withdrawn. 
Applicant’s arguments in section titled “Section 103 Rejections” with respect to claim(s) 1-12 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,304,133 in view of US 20080125126 by Fang et al. (hereinafter Fang).

Regarding claim 1, Patent teaches a wireless device (claim 1, user equipment device), comprising: 
an antenna; a radio operably coupled to the antenna (claim 1, one or more radios operably coupled to respective antennas); 
and a processor operably coupled to the radio (claim 1, a processor operably coupled to the one or more radios); 
wherein the wireless device is configured to (claim 1, the UE is configured to): 
determine link availability for a plurality of wireless links of the wireless device (claim 1, establish a connection with an access point…the connection utilizes a plurality of links; transmit an indication to the access point through a first link of the plurality of links, the indication specifying one or more available links of the plurality of links, wherein the one or more available links are available for the UE to receive. Although not explicitly stated, since the UE transmits the indication specifying one or more available links of the plurality of links, the UE must determine one or more available links of the plurality of links); 
and transmit link availability information for the plurality of wireless links of the wireless device using a first wireless link of the wireless device (claim 1, transmit an indication to the access point through a first link of the plurality of links).
Although Patent teaches the link availability for the plurality of wireless links is determined and the wireless device, Patent does not explicitly disclose the link availability for the plurality of wireless links is determined based at least in part on one or more of: a power consumption preference configuration of the wireless device; a load balancing configuration of the wireless device; or one or more in-device co-existence conditions for the wireless device.
Fang in the same or similar field of endeavor teaches link availability for a plurality of wireless links is determined based at least in part on one or more of: a load balancing configuration of a wireless device (Title, mobile station initiated load balancing in wireless communication networks; ¶ 37, MS-initiated load balancing implementation schemes are described below as examples…In another implementation called Multi-Connection (MC) load balancing, a MS monitors and acquires multiple L2 connections of air links simultaneously and MS sets up multiple L3 connections to the Core Network from all the available air links; ¶ 38, monitors new available air links. Although not explicitly stated, the load balancing scheme(s) configured at the MS causes the MS to determine availability of air links in order for the MS to determine available air links as described in ¶ 37-38). By modifying Patent’s teachings of the link availability for the plurality of wireless links is determined and the wireless device with Fang’s teachings of link availability for a plurality of wireless links is determined based at least in part on one or more of: a load balancing configuration of a wireless device, the modification results in the link availability for the plurality of wireless links is determined based at least in part on one or more of: a power consumption preference configuration of the wireless device; a load balancing configuration of the wireless device; or one or more in-device co-existence conditions for the wireless device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patent’s teachings with Fang’s above teachings. The motivation is providing optimal network performance for different applications (Fang ¶ 16). Known work in one field of endeavor (Fang prior art) may prompt variations of it for use in either the same field or a different one (Jang prior art) based on design incentives (providing optimal network performance for different applications) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 6, Patent teaches a method, comprising: by a first wireless device (claim 11, wireless access point): 
receiving link availability information for a plurality of wireless links of a second wireless device (claim 11, a connection with a user equipment device (UE)…the connection utilizes a plurality of links; receive an indication from the UE through a first link of the plurality of links, the indication specifying one or more available links of the plurality of links); 
selecting a first one or more wireless links to communicate with the second wireless device based at least in part on the link availability information for the plurality of wireless links of the second wireless device; and communicating with the second wireless device using the first one or more wireless links of the second wireless device (claim 11, transmit one or more DL communications to the UE through at least one of the one or more available links, wherein the indication comprises a bit field, and wherein a bit of the bit field indicates whether a respective link of the plurality of links is available for the AP to transmit downlink communications to the UE).
Although Patent teaches the link availability for the plurality of wireless links is determined and the second wireless device, Patent does not explicitly disclose the link availability for the plurality of wireless links is determined based at least in part on one or more of: a power consumption preference configuration of the second wireless device; a load balancing configuration of the second wireless device; or one or more in-device co-existence conditions for the second wireless device.
Fang in the same or similar field of endeavor teaches link availability for a plurality of wireless links is determined based at least in part on one or more of: a load balancing configuration of a wireless device (Title, mobile station initiated load balancing in wireless communication networks; ¶ 37, MS-initiated load balancing implementation schemes are described below as examples…In another implementation called Multi-Connection (MC) load balancing, a MS monitors and acquires multiple L2 connections of air links simultaneously and MS sets up multiple L3 connections to the Core Network from all the available air links; ¶ 38, monitors new available air links. Although not explicitly stated, the load balancing scheme(s) configured at the MS causes the MS to determine availability of air links in order for the MS to determine available air links as described in ¶ 37-38). By modifying Patent’s teachings of the link availability for the plurality of wireless links is determined and the second wireless device with Fang’s teachings of link availability for a plurality of wireless links is determined based at least in part on one or more of: a load balancing configuration of a wireless device, the modification results in the link availability for the plurality of wireless links is determined based at least in part on one or more of: a power consumption preference configuration of the second wireless device; a load balancing configuration of the second wireless device; or one or more in-device co-existence conditions for the second wireless device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patent’s teachings with Fang’s above teachings. The motivation is providing optimal network performance for different applications (Fang ¶ 16). Known work in one field of endeavor (Fang prior art) may prompt variations of it for use in either the same field or a different one (Jang prior art) based on design incentives (providing optimal network performance for different applications) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 7, the combination teaches the method of claim 6, wherein the selecting the first one or more wireless links to communicate with the second wireless device includes selecting one or more wireless links indicated to be available by the link availability information (Patent claim 11, the available links are available for the AP to transmit downlink (DL) communications to the UE; and transmit one or more DL communications to the UE through at least one of the one or more available links, wherein the indication comprises a bit field, and wherein a bit of the bit field indicates whether a respective link of the plurality of links is available for the AP to transmit downlink communications to the UE).

Regarding claim 8, the combination teaches the method of claim 6, wherein the method further comprises: stopping communicating with the second wireless device using a wireless link indicated to be unavailable by the link availability information based at least in part on the link availability information (Patent claim 10, the indication further specifies a duration of time for which the one or more available links are available for the UE to receive DL communications from the access point. It is noted that after a duration of time, the one or more available links are not available for the UE to receive DL communications from the access point and thus preventing/stopping transmission of downlink communications to the UE on the one or more available links).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Patent’s one or more other claims. The motivation is preventing unnecessary communication which saves communication resources for other communication. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the first one or more wireless links of the second wireless device" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. Claims 7-11 fails to resolve the deficiency of claim 6 and are thus rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20220240333 by Jang et al. (hereinafter Jang) in view of US 20080125126 by Fang et al. (hereinafter Fang).

Regarding claim 1,  teaches a wireless device (fig. 19, transmitting apparatus and/or receiving apparatus; ¶ 220, Each device/STA of the sub-figure (a)/(b) of FIG. 1 may be modified as shown in FIG. 19), comprising: 
an antenna (fig. 19, antenna 631); 
a radio operably coupled to the antenna (fig. 19, transceiver 630); 
and a processor operably coupled to the radio (fig. 19, processor 610 coupled to transceiver 630); 
wherein the wireless device is configured to: determine link availability for a plurality of wireless links of the wireless device (¶ 431, the STA may select operable links based on information related to the channels and transmit capability information (i.e., link selection information) related thereto…Link selection information that may be included is as follows, but is not limited thereto; ¶ 438, If availability is not indicated by information for each link, it is represented in the form of as many bitmaps as the number of links: 0101—second and fourth links are available/operable and first and third links are unavailable/inoperable; ¶ 399, a plurality of links included in the multi-link; ¶ 357, Multi-link setup can be performed…between the AP and the STA; abstract, WLAN system. Although not explicitly stated, in order for the STA to transmit the link selection information, the STA must determine the link selection information); 
and transmit link availability information for the plurality of wireless links of the wireless device using a first wireless link of the wireless device (¶ 430, STA may transmit link selection information to the AP; fig. 1 shows a link between STAs; abstract, WLAN system).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang’s teachings with Jang’s one or more other embodiments. The motivation is increasing communication efficiency (Jang ¶ 5).
Although Jang teaches the link availability for the plurality of wireless links is determined (Jang ¶ 431, the STA may select operable links based on information related to the channels and transmit capability information (i.e., link selection information) related thereto…Link selection information that may be included is as follows, but is not limited thereto; ¶ 438, If availability is not indicated by information for each link, it is represented in the form of as many bitmaps as the number of links: 0101—second and fourth links are available/operable and first and third links are unavailable/inoperable) and the wireless device, Jang does not explicitly disclose the link availability for the plurality of wireless links is determined based at least in part on one or more of: a power consumption preference configuration of the wireless device; a load balancing configuration of the wireless device; or one or more in-device co-existence conditions for the wireless device.
Fang in the same or similar field of endeavor teaches link availability for a plurality of wireless links is determined based at least in part on one or more of: a load balancing configuration of a wireless device (Title, mobile station initiated load balancing in wireless communication networks; ¶ 37, MS-initiated load balancing implementation schemes are described below as examples…In another implementation called Multi-Connection (MC) load balancing, a MS monitors and acquires multiple L2 connections of air links simultaneously and MS sets up multiple L3 connections to the Core Network from all the available air links; ¶ 38, monitors new available air links. Although not explicitly stated, the load balancing scheme(s) configured at the MS causes the MS to determine availability of air links in order for the MS to determine available air links as described in ¶ 37-38). By modifying Jang’s teachings of the link availability for the plurality of wireless links is determined and the wireless device with Fang’s teachings of link availability for a plurality of wireless links is determined based at least in part on one or more of: a load balancing configuration of a wireless device, the modification results in the link availability for the plurality of wireless links is determined based at least in part on one or more of: a power consumption preference configuration of the wireless device; a load balancing configuration of the wireless device; or one or more in-device co-existence conditions for the wireless device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang’s teachings with Fang’s above teachings. The motivation is providing optimal network performance for different applications (Fang ¶ 16). Known work in one field of endeavor (Fang prior art) may prompt variations of it for use in either the same field or a different one (Jang prior art) based on design incentives (providing optimal network performance for different applications) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 5, the combination teaches the wireless device of claim 1, wherein the link availability information includes, for each respective wireless link of the plurality of wireless links represented by a Link ID, an indication of an operating mode for the respective wireless link (Jang ¶ 362, links 1, 2, and 3 are simply assigned as link IDs 0, 1, and 2, respectively, and all are available/operable; ¶ 438, If availability is not indicated by information for each link, it is represented in the form of as many bitmaps as the number of links: 0101—second and fourth links are available/operable and first and third links are unavailable/inoperable; ¶ 399, a plurality of links included in the multi-link; ¶ 357, Multi-link setup can be performed…between the AP and the STA; abstract, WLAN system).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Jang’s one or more other embodiments. The motivation is increasing communication efficiency (Jang ¶ 5).

Regarding claim 6, Jang teaches a method, comprising: 
by a first wireless device (¶ 430, discloses a AP): receiving link availability information for a plurality of wireless links of a second wireless device (¶ 430, STA may transmit link selection information to the AP; ¶ 431, the STA may select operable links based on information related to the channels and transmit capability information (i.e., link selection information) related thereto…Link selection information that may be included is as follows, but is not limited thereto; ¶ 438, If availability is not indicated by information for each link, it is represented in the form of as many bitmaps as the number of links: 0101—second and fourth links are available/operable and first and third links are unavailable/inoperable; ¶ 399, a plurality of links included in the multi-link; ¶ 357, Multi-link setup can be performed…between the AP and the STA; abstract, WLAN system); 
selecting a first one or more wireless links to communicate with the second wireless device based at least in part on the link availability information for the plurality of wireless links of the second wireless device; and communicating with the second wireless device using the first  one or more wireless links of the second wireless device (¶ 395, AP may finally select link 1 and link 2 based on the link information transmitted from the STA and perform a multi-link operation with the STA; ¶ 430, STA may transmit link selection information to the AP; ¶ 390, STA Provides Link Information Based on Multi-Link BSS Information of the AP and the AP Selects Links; ¶ 519, The link selection information may include…information related to whether the AP uses each of the plurality of links for data transmission).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang’s teachings with Jang’s one or more other embodiments. The motivation is increasing communication efficiency (Jang ¶ 5).
Although Jang teaches the link availability for the plurality of wireless links is determined (Jang ¶ 431, the STA may select operable links based on information related to the channels and transmit capability information (i.e., link selection information) related thereto…Link selection information that may be included is as follows, but is not limited thereto; ¶ 438, If availability is not indicated by information for each link, it is represented in the form of as many bitmaps as the number of links: 0101—second and fourth links are available/operable and first and third links are unavailable/inoperable) and the second wireless device, Jang does not explicitly disclose the link availability for the plurality of wireless links is determined based at least in part on one or more of: a power consumption preference configuration of the second wireless device; a load balancing configuration of the second wireless device; or one or more in-device co-existence conditions for the second wireless device.
Fang in the same or similar field of endeavor teaches link availability for a plurality of wireless links is determined based at least in part on one or more of: a load balancing configuration of a wireless device (Title, mobile station initiated load balancing in wireless communication networks; ¶ 37, MS-initiated load balancing implementation schemes are described below as examples…In another implementation called Multi-Connection (MC) load balancing, a MS monitors and acquires multiple L2 connections of air links simultaneously and MS sets up multiple L3 connections to the Core Network from all the available air links; ¶ 38, monitors new available air links. Although not explicitly stated, the load balancing scheme(s) configured at the MS causes the MS to determine availability of air links in order for the MS to determine available air links as described in ¶ 37-38). By modifying Jang’s teachings of the link availability for the plurality of wireless links is determined and the second wireless device with Fang’s teachings of link availability for a plurality of wireless links is determined based at least in part on one or more of: a load balancing configuration of a wireless device, the modification results in the link availability for the plurality of wireless links is determined based at least in part on one or more of: a power consumption preference configuration of the second wireless device; a load balancing configuration of the second wireless device; or one or more in-device co-existence conditions for the second wireless device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang’s teachings with Fang’s above teachings. The motivation is providing optimal network performance for different applications (Fang ¶ 16). Known work in one field of endeavor (Fang prior art) may prompt variations of it for use in either the same field or a different one (Jang prior art) based on design incentives (providing optimal network performance for different applications) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 7, the combination teaches the method of claim 6, wherein the selecting the first one or more wireless links to communicate with the second wireless device includes selecting one or more wireless links indicated to be available by the link availability information (Jang ¶ 395, AP may finally select…link 2 based on the link information transmitted from the STA and perform a multi-link operation with the STA; ¶ 430, STA may transmit link selection information to the AP; ¶ 431, the STA may select operable links based on information related to the channels and transmit capability information (i.e., link selection information) related thereto…Link selection information that may be included is as follows, but is not limited thereto; ¶ 438, If availability is not indicated by information for each link, it is represented in the form of as many bitmaps as the number of links: 0101—second…links are available/operable;¶ 519, The link selection information may include…information related to whether the AP uses each of the plurality of links for data transmission).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Jang’s one or more other embodiments. The motivation is increasing communication efficiency (Jang ¶ 5).

Regarding claim 9, the combination teaches the method of claim 6, wherein the method further comprises: receiving link status information for one or more wireless links of the second wireless device (Jang ¶ 431, the STA may select operable links based on information related to the channels and transmit capability information (i.e., link selection information) related thereto…Link selection information that may be included is as follows, but is not limited thereto; ¶ 440, Link status: Information related to whether each link is currently available/operable for data transmission (On/Off). The link status may include not only information related to capability that can be used for data transmission but also information related to whether or not to use the link for data transmission even if the link has capability for data transmission; ¶ 399, a plurality of links included in the multi-link; ¶ 357, Multi-link setup can be performed…between the AP and the STA; abstract, WLAN system. Examiner correspond the link selection information to the link status information); 
wherein the selecting the first one or more wireless links to communicate with the second wireless device is further based at least in part on the link status information (Jang ¶ 395, AP may finally select link 1 and link 2 based on the link information transmitted from the STA and perform a multi-link operation with the STA; ¶ 430, STA may transmit link selection information to the AP; ¶ 390, STA Provides Link Information Based on Multi-Link BSS Information of the AP and the AP Selects Links; ¶ 519, The link selection information may include…information related to whether the AP uses each of the plurality of links for data transmission; ¶ 304, AP may select a link on which the STA can operate based on capability information of the STA; ¶ 328, capability information related thereto (i.e., link selection information); ¶ 431, Link selection information that may be included is as follows, but is not limited thereto; ¶ 438, If availability is not indicated by information for each link, it is represented in the form of as many bitmaps as the number of links: 0101—second and fourth links are available/operable and first and third links are unavailable/inoperable; ¶ 440, Link status).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Jang’s one or more other embodiments. The motivation is increasing communication efficiency (Jang ¶ 5).

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang and Fang and in view of US 20180132228 by Lan et al. (hereinafter Lan).

Regarding claim 2, the combination teaches the wireless device of claim 1.
Although the combination teaches the link availability information is provided using one or more of: one or more subfields (Jang ¶ 431, the STA may select operable links based on information related to the channels and transmit capability information (i.e., link selection information) related thereto…Link selection information that may be included is as follows, but is not limited thereto; ¶ 438, availability…is represented in the form of as many bitmaps as the number of links), the combination does not explicitly disclose the link availability information is provided using one or more of: a management frame generated by a media access control (MAC) layer of the wireless device; or one or more A-Control subfields.
Lan in the same or similar field of endeavor teaches availability information is provided using one or more of: one or more A-Control subfields (¶ 55, an available channel bit map field (A-control field) of any frame transmitted to the AP). By modifying the combination’s teachings of the link availability information is provided using one or more of: one or more subfields with Lan’s teachings of availability information is provided using one or more of: one or more A-Control subfields, the modification results in the link availability information is provided using one or more of: a management frame generated by a media access control (MAC) layer of the wireless device; or one or more A-Control subfields.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Lan’s above teachings. The motivation is assisting the AP in allocating downlink multi user and/or uplink multiple user resources in an efficient way (Lan ¶ 55). Known work in one field of endeavor (Lan prior art) may prompt variations of it for use in either the same field or a different one (Jang prior art) based on design incentives (assisting the AP in allocating downlink multi user and/or uplink multiple user resources in an efficient way) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 3, the combination teaches the wireless device of claim 1, wherein the link availability information is provided using a bitmap included in one or more subfields (Jang ¶ 431, the STA may select operable links based on information related to the channels and transmit capability information (i.e., link selection information) related thereto…Link selection information that may be included is as follows, but is not limited thereto; ¶ 438, availability…is represented in the form of as many bitmaps as the number of links), wherein the bitmap includes, for a respective wireless link of the plurality of wireless links, a binary indication of whether the respective wireless link is available (Jang ¶ 438, If availability is not indicated by information for each link, it is represented in the form of as many bitmaps as the number of links: 0101—second and fourth links are available/operable and first and third links are unavailable/inoperable; ¶ 399, a plurality of links included in the multi-link; ¶ 357, Multi-link setup can be performed…between the AP and the STA; abstract, WLAN system).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Jang’s one or more other embodiments. The motivation is increasing communication efficiency (Jang ¶ 5).
	Although the combination teaches the link availability information is provided using a bitmap included in one or more subfields, the combination does not explicitly disclose the link availability information is provided using a bitmap included in one or more A-Control subfields.
Lan in the same or similar field of endeavor teaches availability information is provided using a bitmap included in one or more A-Control subfields (¶ 55, an available channel bit map field (A-control field) of any frame transmitted to the AP). By modifying the combination’s teachings of the link availability information is provided using a bitmap included in one or more subfields with Lan’s teachings of availability information is provided using a bitmap included in one or more A-Control subfields, the modification results in the link availability information is provided using a bitmap included in one or more A-Control subfields.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Lan’s above teachings. The motivation is assisting the AP in allocating downlink multi user and/or uplink multiple user resources in an efficient way (Lan ¶ 55). Known work in one field of endeavor (Lan prior art) may prompt variations of it for use in either the same field or a different one (Jang prior art) based on design incentives (assisting the AP in allocating downlink multi user and/or uplink multiple user resources in an efficient way) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 4, the combination teaches the wireless device of claim 3, wherein position in the bitmap is mapped to Link ID for a respective wireless link of the plurality of wireless links (Jang ¶ 362, links 1, 2, and 3 are simply assigned as link IDs 0, 1, and 2, respectively, and all are available/operable; ¶ 438, If availability is not indicated by information for each link, it is represented in the form of as many bitmaps as the number of links: 0101—second and fourth links are available/operable and first and third links are unavailable/inoperable; ¶ 399, a plurality of links included in the multi-link; ¶ 357, Multi-link setup can be performed…between the AP and the STA; abstract, WLAN system).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Jang’s one or more other embodiments. The motivation is increasing communication efficiency (Jang ¶ 5).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang and Fang and in view of US 20200374218 by Hygren et al. (hereinafter Hygren).

Regarding claim 8, the combination teaches the method of claim 6.
Although the combination teaches not communicating with the second wireless device using a wireless link indicated to be unavailable by the link availability information based at least in part on the link availability information (Jang ¶ 431, the STA may select operable links based on information related to the channels and transmit capability information (i.e., link selection information) related thereto…Link selection information that may be included is as follows, but is not limited thereto; ¶ 440, Link status: Information related to whether each link is currently available/operable for data transmission (On/Off). The link status may include not only information related to capability that can be used for data transmission but also information related to whether or not to use the link for data transmission even if the link has capability for data transmission; ¶ 439, Even if the STA can use the corresponding link, the STA itself may turn on/off for data transmission during the multi-link setup process; ¶ 395, AP may finally select link 1 and link 2 based on the link information transmitted from the STA and perform a multi-link operation with the STA; ¶ 519, The link selection information may include…information related to whether the AP uses each of the plurality of links for data transmission), the combination does not explicitly disclose stopping communicating with the second wireless device using a wireless link indicated to be unavailable by the link availability information based at least in part on the link availability information.
	Hygren in the same or similar field of endeavor teaches stopping communicating with a second wireless device using a wireless link indicated to be unavailable (¶ 86, it is investigated if the link via which the last data segment of the flow in question was forwarded is free 507, and if not…a first free link is picked). By modifying the combination’s teachings of not communicating with the second wireless device using a wireless link indicated to be unavailable by the link availability information based at least in part on the link availability information with Hygren’s teachings of stopping communicating with a second wireless device using a wireless link indicated to be unavailable, the modification results in stopping communicating with the second wireless device using a wireless link indicated to be unavailable by the link availability information based at least in part on the link availability information.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Hygren’s above teachings. The motivation is obtaining an enhanced configuration of different devices in a communication link communication system as well as an enhanced interface functionality between these devices (Hygren ¶ 13). Known work in one field of endeavor (Hygren prior art) may prompt variations of it for use in either the same field or a different one (Jang prior art) based on design incentives (an enhanced configuration of different devices in a communication link communication system as well as an enhanced interface functionality between these devices) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang and Fang and in view of US 20220225406 by Kim et al. (hereinafter Kim).

Regarding claim 10, the combination teaches the method of claim 9.
Although the combination teaches the link status information includes frequency channel information (Jang ¶ 431, Link selection information that may be included is as follows, but is not limited thereto; ¶ 445, Supported bandwidth (per link): A frequency bandwidth in which the STA can operate. For example, the frequency bandwidth information may include information related to a frequency bandwidth in which the STA can operate for each link; ¶ 452, Preferred links: indicates a link preferred by the STA; ¶ 453, Ex 1) 1: Include information representing that the corresponding link or band is preferred; ¶ 456, The link selection information may include information related to frequency bands in which the multi-link operation is possible), the combination does not explicitly disclose the link status information includes frequency channel information and busy duration information.
Kim in the same or similar field of endeavor teaches link status information includes busy duration information (¶ 202, notify information on the length of the busy period of the second link together; ¶ 228, hen notifying the busy state of the second link, the second communication node including the AP may notify information on the length of the busy period of the second link together). By modifying the combination’s teachings of the link status information includes frequency channel information with Kim’s teachings of link status information includes busy duration information, the modification results in the link status information includes frequency channel information and busy duration information.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Kim’s above teachings. The motivation is solving a capacity problem of a channel (Kim ¶ 6). Known work in one field of endeavor (Kim prior art) may prompt variations of it for use in either the same field or a different one (Jang prior art) based on design incentives (solving a capacity problem of a channel) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 11, the combination teaches the method of claim 9.
Although the combination teaches the link status information includes link ID (Jang ¶ 431, Link selection information that may be included is as follows, but is not limited thereto; ¶ 432, Link identifier: An identifier that can identify each link. The AP/STA may newly define an identifier for each link or may use an existing BSSID, BSS color, or the like as a link identifier; ¶ 433, Ex 1) New identifier: 0, 1, 2), the combination does not explicitly disclose the link status information includes link ID and busy duration information.
Kim in the same or similar field of endeavor teaches link status information includes busy duration information (¶ 202, notify information on the length of the busy period of the second link together; ¶ 228, hen notifying the busy state of the second link, the second communication node including the AP may notify information on the length of the busy period of the second link together). By modifying the combination’s teachings of the link status information includes link ID with Kim’s teachings of link status information includes busy duration information, the modification results in the link status information includes link ID and busy duration information.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Kim’s above teachings. The motivation is solving a capacity problem of a channel (Kim ¶ 6). Known work in one field of endeavor (Kim prior art) may prompt variations of it for use in either the same field or a different one (Jang prior art) based on design incentives (solving a capacity problem of a channel) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 12, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20220240333 by Jang et al. (hereinafter Jang) and in view of US 20210084711 by Park et al. (hereinafter Park) and in further view of US 20080125126 by Fang et al. (hereinafter Fang).

Regarding claim 12, Jang teaches a processor of a wireless device, wherein the processor is configured to perform operations comprising (¶ 524, technical features of the present disclosure described above may be…implemented based on the processor 610; fig. 19 and ¶ 219, discloses a transmitting and receiving apparatus having processor 610 and an antenna 631): 
determining link availability for a plurality of wireless links of the wireless device (¶ 431, the STA may select operable links based on information related to the channels and transmit capability information (i.e., link selection information) related thereto…Link selection information that may be included is as follows, but is not limited thereto; ¶ 438, If availability is not indicated by information for each link, it is represented in the form of as many bitmaps as the number of links: 0101—second and fourth links are available/operable and first and third links are unavailable/inoperable; ¶ 399, a plurality of links included in the multi-link; ¶ 357, Multi-link setup can be performed…between the AP and the STA; abstract, WLAN system); 
and transmitting link availability information for the plurality of wireless links of the wireless device using a first wireless link of the wireless device (¶ 430, STA may transmit link selection information to the AP; fig. 1 shows a link between STAs; abstract, WLAN system).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang’s teachings with Jang’s one or more other embodiments. The motivation is increasing communication efficiency (Jang ¶ 5).
	Although Jang teaches a processor of a wireless device, wherein the processor is configured to perform the above operations, Jang does not explicitly disclose a baseband processor of a wireless device, wherein the baseband processor is configured to perform the above operations.
	Park in the same or similar field of endeavor teaches a baseband processor of a wireless device, wherein the baseband processor is configured to perform operations (¶ 186, machine (e.g., computer system) 1300…The operations in accordance with one or more example embodiments of the present disclosure may be carried out by a baseband processor; fig. 13, machine 1300 having an antenna(s) 1330). By modifying Jang’s teachings of a processor of a wireless device, wherein the processor is configured to perform the above operations with Park’s teachings of a baseband processor of a wireless device, wherein the baseband processor is configured to perform operations, the modification results in a baseband processor of a wireless device, wherein the baseband processor is configured to perform the above operations.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang’s teachings with Park’s above teachings. The motivation is achieving throughput enhancement and latency reduction in a busy network (Park ¶ 35). Known work in one field of endeavor (Park prior art) may prompt variations of it for use in either the same field or a different one (Jang prior art) based on design incentives (achieving throughput enhancement and latency reduction in a busy network) or other market forces if the variations are predictable to one or ordinary skill in the art.
Although the combination teaches the link availability for the plurality of wireless links is determined (Jang ¶ 431, the STA may select operable links based on information related to the channels and transmit capability information (i.e., link selection information) related thereto…Link selection information that may be included is as follows, but is not limited thereto; ¶ 438, If availability is not indicated by information for each link, it is represented in the form of as many bitmaps as the number of links: 0101—second and fourth links are available/operable and first and third links are unavailable/inoperable) and the wireless device, the combination does not explicitly disclose the link availability for the plurality of wireless links is determined based at least in part on one or more of: a power consumption preference configuration of the wireless device; a load balancing configuration of the wireless device; or one or more in-device co-existence conditions for the wireless device.
Fang in the same or similar field of endeavor teaches link availability for a plurality of wireless links is determined based at least in part on one or more of: a load balancing configuration of a wireless device (Title, mobile station initiated load balancing in wireless communication networks; ¶ 37, MS-initiated load balancing implementation schemes are described below as examples…In another implementation called Multi-Connection (MC) load balancing, a MS monitors and acquires multiple L2 connections of air links simultaneously and MS sets up multiple L3 connections to the Core Network from all the available air links; ¶ 38, monitors new available air links. Although not explicitly stated, the load balancing scheme(s) configured at the MS causes the MS to determine availability of air links in order for the MS to determine available air links as described in ¶ 37-38). By modifying the combination’s teachings of the link availability for the plurality of wireless links is determined and the wireless device with Fang’s teachings of link availability for a plurality of wireless links is determined based at least in part on one or more of: a load balancing configuration of a wireless device, the modification results in the link availability for the plurality of wireless links is determined based at least in part on one or more of: a power consumption preference configuration of the wireless device; a load balancing configuration of the wireless device; or one or more in-device co-existence conditions for the wireless device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Fang’s above teachings. The motivation is providing optimal network performance for different applications (Fang ¶ 16). Known work in one field of endeavor (Fang prior art) may prompt variations of it for use in either the same field or a different one (Jang prior art) based on design incentives (providing optimal network performance for different applications) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 15, the combination teaches the baseband processor of claim 12, wherein the link availability information includes a link ID bitmap, wherein the link ID bitmap includes a 1-bit indicator of link availability for a respective link ID of a plurality of link IDs (Jang ¶ 431, the STA may select operable links based on information related to the channels and transmit capability information (i.e., link selection information) related thereto…Link selection information that may be included is as follows, but is not limited thereto; ¶ 438, If availability is not indicated by information for each link, it is represented in the form of as many bitmaps as the number of links: 0101—second and fourth links are available/operable and first and third links are unavailable/inoperable; ¶ 362, links 1, 2, and 3 are simply assigned as link IDs 0, 1, and 2, respectively).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Jang’s one or more other embodiments. The motivation is increasing communication efficiency (Jang ¶ 5).

Regarding claim 16, the combination teaches the baseband processor of claim 12, wherein the link availability information includes operating mode indication information for each of a plurality of link IDs of the wireless device (Jang ¶ 362, links 1, 2, and 3 are simply assigned as link IDs 0, 1, and 2, respectively, and all are available/operable; ¶ 438, If availability is not indicated by information for each link, it is represented in the form of as many bitmaps as the number of links: 0101—second and fourth links are available/operable and first and third links are unavailable/inoperable; ¶ 399, a plurality of links included in the multi-link; ¶ 357, Multi-link setup can be performed…between the AP and the STA; abstract, WLAN system).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Jang’s one or more other embodiments. The motivation is increasing communication efficiency (Jang ¶ 5).

Regarding claim 17, the combination teaches the baseband processor of claim 12, wherein the baseband processor is further configured to perform operations comprising (Jang ¶ 524, technical features of the present disclosure described above may be…implemented based on the processor 610; Park ¶ 186, machine (e.g., computer system) 1300…The operations in accordance with one or more example embodiments of the present disclosure may be carried out by a baseband processor): 
receiving link availability information for a plurality of wireless links of a second wireless device (Jang fig. 2, shows a plurality of other STA(s) and other AP(s); ¶ 430, STA may transmit link selection information to the AP; ¶ 131, a STA (e.g., an AP); ¶ 431, the STA may select operable links based on information related to the channels and transmit capability information (i.e., link selection information) related thereto…Link selection information that may be included is as follows, but is not limited thereto; ¶ 438, If availability is not indicated by information for each link, it is represented in the form of as many bitmaps as the number of links: 0101—second and fourth links are available/operable and first and third links are unavailable/inoperable; ¶ 399, a plurality of links included in the multi-link; ¶ 357, Multi-link setup can be performed…between the AP and the STA; abstract, WLAN system); 
communicating with the second wireless device using a wireless link indicated to be available by the link availability information for the plurality of wireless links of the second wireless device based at least in part on the link availability information for the plurality of wireless links of the second wireless device (¶ 395, AP may finally select…link 2 based on the link information transmitted from the STA and perform a multi-link operation with the STA; ¶ 430, STA may transmit link selection information to the AP; ¶ 390, STA Provides Link Information Based on Multi-Link BSS Information of the AP and the AP Selects Links; ¶ 519, The link selection information may include…information related to whether the AP uses each of the plurality of links for data transmission; ¶ 431, the STA may select operable links based on information related to the channels and transmit capability information (i.e., link selection information) related thereto…Link selection information that may be included is as follows, but is not limited thereto; ¶ 438, If availability is not indicated by information for each link, it is represented in the form of as many bitmaps as the number of links: 0101—second…links are available/operable).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Park’s teachings of a baseband processor configured to perform operations. The motivation is achieving throughput enhancement and latency reduction in a busy network (Park ¶ 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Jang’s one or more other embodiments. The motivation is increasing communication efficiency (Jang ¶ 5).

Regarding claim 20, the combination teaches the baseband processor of claim 12, wherein the plurality of wireless links include IEEE 802.11 based wireless links (Jang ¶ 230, In IEEE 802.11be (EHT), multi-link (ML) capabilities of an AP and an STA; ¶ 399, a plurality of links included in the multi-link; ¶ 357, Multi-link setup can be performed…between the AP and the STA; abstract, WLAN system).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Jang’s one or more other embodiments. The motivation is increasing communication efficiency (Jang ¶ 5).

Claim(s) 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang and Park and Fang and in view of US 20180132228 by Lan et al. (hereinafter Lan).

Regarding claim 14, the combination teaches the baseband processor of claim 12.
Although the combination teaches the link availability information is provided using one or more of: one or more subfields (Jang ¶ 431, the STA may select operable links based on information related to the channels and transmit capability information (i.e., link selection information) related thereto…Link selection information that may be included is as follows, but is not limited thereto; ¶ 438, availability…is represented in the form of as many bitmaps as the number of links), the combination does not explicitly disclose the link availability information is provided using one or more of: a management frame generated by a media access control (MAC) layer of the wireless device; or one or more A-Control subfields.
Lan in the same or similar field of endeavor teaches availability information is provided using one or more of: one or more A-Control subfields (¶ 55, an available channel bit map field (A-control field) of any frame transmitted to the AP). By modifying the combination’s teachings of the link availability information is provided using one or more of: one or more subfields with Lan’s teachings of availability information is provided using one or more of: one or more A-Control subfields, the modification results in the link availability information is provided using one or more of: a management frame generated by a media access control (MAC) layer of the wireless device; or one or more A-Control subfields.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Lan’s above teachings. The motivation is assisting the AP in allocating downlink multi user and/or uplink multiple user resources in an efficient way (Lan ¶ 55). Known work in one field of endeavor (Lan prior art) may prompt variations of it for use in either the same field or a different one (Jang prior art) based on design incentives (assisting the AP in allocating downlink multi user and/or uplink multiple user resources in an efficient way) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 21, the combination teaches the baseband processor of claim 12, wherein the link availability information is provided using a bitmap included in one or more subfields (Jang ¶ 431, the STA may select operable links based on information related to the channels and transmit capability information (i.e., link selection information) related thereto…Link selection information that may be included is as follows, but is not limited thereto; ¶ 438, availability…is represented in the form of as many bitmaps as the number of links), wherein the bitmap includes, for a respective wireless link of the plurality of wireless links, a binary indication of whether the respective wireless link is available (Jang ¶ 438, If availability is not indicated by information for each link, it is represented in the form of as many bitmaps as the number of links: 0101—second and fourth links are available/operable and first and third links are unavailable/inoperable; ¶ 399, a plurality of links included in the multi-link; ¶ 357, Multi-link setup can be performed…between the AP and the STA; abstract, WLAN system).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Jang’s one or more other embodiments. The motivation is increasing communication efficiency (Jang ¶ 5).
	Although the combination teaches the link availability information is provided using a bitmap included in one or more subfields, Jang does not explicitly disclose the link availability information is provided using a bitmap included in one or more A-Control subfields.
Lan in the same or similar field of endeavor teaches availability information is provided using a bitmap included in one or more A-Control subfields (¶ 55, an available channel bit map field (A-control field) of any frame transmitted to the AP). By modifying the combination’s teachings of the link availability information is provided using a bitmap included in one or more subfields with Lan’s teachings of availability information is provided using a bitmap included in one or more A-Control subfields, the modification results in the link availability information is provided using a bitmap included in one or more A-Control subfields.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Lan’s above teachings. The motivation is assisting the AP in allocating downlink multi user and/or uplink multiple user resources in an efficient way (Lan ¶ 55). Known work in one field of endeavor (Lan prior art) may prompt variations of it for use in either the same field or a different one (Jang prior art) based on design incentives (assisting the AP in allocating downlink multi user and/or uplink multiple user resources in an efficient way) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang and Park and Fang and in view of US 20200374218 by Hygren et al. (hereinafter Hygren).

Regarding claim 18, the combination teaches the baseband processor of claim 12, wherein the baseband processor is further configured to perform operations comprising (Jang ¶ 524, technical features of the present disclosure described above may be…implemented based on the processor 610; Park ¶ 186, machine (e.g., computer system) 1300…The operations in accordance with one or more example embodiments of the present disclosure may be carried out by a baseband processor): 
receiving link availability information for a plurality of wireless links of a second wireless device (Jang fig. 2, shows a plurality of other STA(s) and other AP(s); ¶ 430, STA may transmit link selection information to the AP; ¶ 131, a STA (e.g., an AP); ¶ 431, the STA may select operable links based on information related to the channels and transmit capability information (i.e., link selection information) related thereto…Link selection information that may be included is as follows, but is not limited thereto; ¶ 438, If availability is not indicated by information for each link, it is represented in the form of as many bitmaps as the number of links: 0101—second and fourth links are available/operable and first and third links are unavailable/inoperable; ¶ 399, a plurality of links included in the multi-link; ¶ 357, Multi-link setup can be performed…between the AP and the STA; abstract, WLAN system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Jang’s one or more other embodiments. The motivation is increasing communication efficiency (Jang ¶ 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Park’s teachings of a baseband processor configured to perform operations. The motivation is achieving throughput enhancement and latency reduction in a busy network (Park ¶ 35).
Although the combination teachings not communicating with the second wireless device using a wireless link indicated to be unavailable by the link availability information for the plurality of wireless links of the second wireless device based at least in part on the link availability information for the plurality of wireless links of the second wireless device (Jang fig. 2, shows a plurality of STAs and APs; ¶ 431, the STA may select operable links based on information related to the channels and transmit capability information (i.e., link selection information) related thereto…Link selection information that may be included is as follows, but is not limited thereto; ¶ 440, Link status: Information related to whether each link is currently available/operable for data transmission (On/Off). The link status may include not only information related to capability that can be used for data transmission but also information related to whether or not to use the link for data transmission even if the link has capability for data transmission; ¶ 439, Even if the STA can use the corresponding link, the STA itself may turn on/off for data transmission during the multi-link setup process; ¶ 395, AP may finally select link 1 and link 2 based on the link information transmitted from the STA and perform a multi-link operation with the STA; ¶ 519, The link selection information may include…information related to whether the AP uses each of the plurality of links for data transmission), the combination does not explicitly disclose stopping communicating with the second wireless device using a wireless link indicated to be unavailable by the link availability information for the plurality of wireless links of the second wireless device based at least in part on the link availability information for the plurality of wireless links of the second wireless device.
Hygren in the same or similar field of endeavor teaches stopping communicating with a second wireless device using a wireless link indicated to be unavailable (¶ 86, it is investigated if the link via which the last data segment of the flow in question was forwarded is free 507, and if not…a first free link is picked). By modifying the combination’s teachings of not communicating with the second wireless device using a wireless link indicated to be unavailable by the link availability information for the plurality of wireless links of the second wireless device based at least in part on the link availability information for the plurality of wireless links of the second wireless device with Hygren’s teachings of stopping communicating with a second wireless device using a wireless link indicated to be unavailable, the modification results in stopping communicating with the second wireless device using a wireless link indicated to be unavailable by the link availability information based at least in part on the link availability information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Hygren’s above teachings. The motivation is obtaining an enhanced configuration of different devices in a communication link communication system as well as an enhanced interface functionality between these devices (Hygren ¶ 13). Known work in one field of endeavor (Hygren prior art) may prompt variations of it for use in either the same field or a different one (Jang prior art) based on design incentives (an enhanced configuration of different devices in a communication link communication system as well as an enhanced interface functionality between these devices) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang and Park and Fang and in view of US 20220225406 by Kim et al. (hereinafter Kim).

Regarding claim 19, the combination teaches the baseband processor of claim 12, wherein the baseband processor is further configured to perform operations comprising (Jang ¶ 524, technical features of the present disclosure described above may be…implemented based on the processor 610; Park ¶ 186, machine (e.g., computer system) 1300…The operations in accordance with one or more example embodiments of the present disclosure may be carried out by a baseband processor): 
transmitting link status information for a second wireless link of the wireless device using the first wireless link (Jang ¶ 430, STA may transmit link selection information to the AP; fig. 1 shows a link between STAs; ¶ 431, the STA may select operable links based on information related to the channels and transmit capability information (i.e., link selection information) related thereto…Link selection information that may be included is as follows, but is not limited thereto; ¶ 440, Link status: Information related to whether each link is currently available/operable for data transmission (On/Off). The link status may include not only information related to capability that can be used for data transmission but also information related to whether or not to use the link for data transmission even if the link has capability for data transmission; ¶ 399, a plurality of links included in the multi-link; ¶ 357, Multi-link setup can be performed…between the AP and the STA; abstract, WLAN system. Examiner correspond the link selection information to the link status information),
wherein the link status information includes one or more of link ID information for the second wireless link or channel information for a frequency channel of the second wireless link (Jang ¶ 431, Link selection information that may be included is as follows, but is not limited thereto; ¶ 445, Supported bandwidth (per link): A frequency bandwidth in which the STA can operate. For example, the frequency bandwidth information may include information related to a frequency bandwidth in which the STA can operate for each link; ¶ 452, Preferred links: indicates a link preferred by the STA; ¶ 453, Ex 1) 1: Include information representing that the corresponding link or band is preferred; ¶ 456, The link selection information may include information related to frequency bands in which the multi-link operation is possible; ¶ 432, Link identifier: An identifier that can identify each link. The AP/STA may newly define an identifier for each link or may use an existing BSSID, BSS color, or the like as a link identifier; ¶ 433, Ex 1) New identifier: 0, 1, 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Jang’s one or more other embodiments. The motivation is increasing communication efficiency (Jang ¶ 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Park’s teachings of a baseband processor configured to perform operations. The motivation is achieving throughput enhancement and latency reduction in a busy network (Park ¶ 35).
Although the combination teaches the link status information includes one or more of link ID information for the second wireless link or channel information for a frequency channel of the second wireless link, the combination does not explicitly disclose the link status information includes busy duration information and one or more of link ID information for the second wireless link or channel information for a frequency channel of the second wireless link.
Kim in the same or similar field of endeavor teaches link status information includes busy duration information (¶ 202, notify information on the length of the busy period of the second link together; ¶ 228, hen notifying the busy state of the second link, the second communication node including the AP may notify information on the length of the busy period of the second link together). By modifying the combination’s teachings of the link status information includes one or more of link ID information for the second wireless link or channel information for a frequency channel of the second wireless link with Kim’s teachings of link status information includes busy duration information, the modification results in the link status information includes busy duration information and one or more of link ID information for the second wireless link or channel information for a frequency channel of the second wireless link.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Kim’s above teachings. The motivation is solving a capacity problem of a channel (Kim ¶ 6). Known work in one field of endeavor (Kim prior art) may prompt variations of it for use in either the same field or a different one (Jang prior art) based on design incentives (solving a capacity problem of a channel) or other market forces if the variations are predictable to one or ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476